469 F.2d 1120
PANAMA CANAL COMPANY, Plaintiff-Appellee,v.Irvin H. MASON, Defendant-Appellant.
No. 72-1235 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 8, 1972.

Irvin H. Mason, pro se.
Dwight A. McKabney, Gen. Counsel, John L. Haines, Jr., Balboa Heights, Canal Zone, for plaintiff-appellee.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
Plaintiff Panama Canal Company sued in a Canal Zone Magistrate's Court to eject defendant from one of plaintiff's apartments which it provided to its employees in the Canal Zone.  Defendant's employment with plaintiff had been terminated, but defendant refused to move out of the apartment.  The Magistrate's Court rendered judgment for plaintiff, and defendant was ejected.  Defendant appealed to the United States District Court for the Canal Zone, and after trial de novo the District Court rendered judgment for plaintiff.  Both parties state in their briefs that defendant has been deported from the Canal Zone since the trial in the District Court.


2
Defendant's original object in this case was to retain possession of the apartment.  Since he is now outside the Canal Zone, a judgment in his favor at this point in time would have no effect.


3
The appeal is dismissed for mootness.


4
Dismissed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I